lionorableD. C. Grew               OpinionNo. wu 505
State Highway.Engineer
Texae HighwayDepartment            Re: WhetherIIlghway Deportmentcnn
Auotin, Texas                          opcnd highway funds for aeeoee-
                                       ments to,pavocity otroetoad-
                                       jacent to building0and oitoo
                                       owned and uocd by the HiGhway
                                       Department.

Donr Mr. Grow:

     You roquecttho opinionof thic officeupon the,abovecaptimed
mattar.

     The 55th Legielature,1957, passed B. B. 179, presentlycodified
In Vernon'8Civil Statutesa8 Article 6674~. Subdivisioh3 of this
act provideein part aa'followsi
              II
               . . .conetructingand operatingwarehousseand
              other buildingaand facilitiesused In connection
              with the 'construction,
                                    maintenance,and operation
              of the state Bighwoys.. . .II

      Prior to U&enactment of this specificlegislation,this office
-haa for many yeare uniformlyrecognizedthe authorityof the Highway
 Department,in the exercieeof the broad generalp&we conferred
 upon it by law to construtit..and
                                 maintaina system of highway8 in the
 atate, to do thoae thlnge necessaryand Incidentalto that end. This
 is coverd'somevhatin detail in our OpinionS-105 referredto in
 your oplnion“request, a copy of which we assume you have.

     The HighwayDepartmentdoee now hev& apeciflclegislativeauthority
to           operate,and maintainwarehousesand other buildlngeused
     construot,
in the conetruction,maintenance,and operationof a .eyetem
                                                        ,ofState
HJ.&W(ICyB
        .

     The conetructionand maintenanceof these warehouaee,eesentia1
ae they are to the efficientand economicoperationof aState :EHdgh-
way Syetem,need not and shouldnot be consideredae isolatedfrom
the.@.reetaof a city upon which they are located,nor did the
Leglelatqe intendthat they ahouldbe. Free uee of the street upon
which a warehouseis locatedand the right of egreesand ingreee
therefromis nbcessaryto the operationand maintenanceof a warehouee.
A well-pavedstreetadjacentto the warehousela desirablefor the
convenienceof the HighwayDepartmentand its employee8operatingend
using the warehouee. It ie, therefore,quite reasonableto say that
    HonorableD. C. &eer,'page 2~(WW 585)



    the pro rata cost of paving the streetadjacentto a warehouseowned
    and operatedby the State HighwayDepartmentshouldbe borne by the
    Department.;A city.andthe generalpublic ts under no legal obli@-
    tion to atikne end pay this cost for~.the
                                            State HighwayDepartment.
    The Hlghway~Departkitis, therefore,authorized~topay its pro
    rata share of thb pavlng;ofthe streetattributableto the warehouse
    frontagethereon if there~isan available~approtiriationfrom which
    it may be ~paid. We,next considerthat question.

         The expenditureof this motleyshal; not be conelderedas an
    expenditurefor highwaysdirectlycr per se. The authorityfor the
    expenditurecome8 from its capacityae a land owner. It can spend
    money for a street improvementlevied againsta trtictof land owned
    and used by the HighwayDepartmentin the performan ce of its duties
    just as it could repair the roof of a buildinglocatedon that lend.
    We understandthat this has be&your departmentalconstructionfor
    may years.

         We are of the opinionthat this paving cost may be paid from'
    the appropriationmade to the State HighwayDepartmentin Item No.
    23 of the present biennlukappropriation, tiie for the reason that
    the cost of tiiispavia may be consid&-& as an administrative  ex-
    pense in conribotionwith,theestablishing,planning,constructing
    a?xlmaintaininga systti of State Highwaysas contemplatedand set
    forth In Chapter 1, Title 116 end Chapter186, GeneralLaws, 39th
    Legislature,Regular Session,and amendmentsthereto.

                                 SUMMARY

         The,StateHighwayDepartmentia..authorized to constructand
    operatewarehousesend other buildingsand.facilltiee  used in con-
    nectionwith the construction,maintenance,end operationof State
    Highways,knd incidentaltheretoto pay B pro k&e share of the
    coat of paving~the~streeton which sukh a warehouseIs located,
    and the same may-be'pkldfrom.ItemNo. 23 of ~theappropriationto
    the State HighwayDepartmentcoveringthe presentbiennium.

.                                      WILL WIxmN
                                     ~A!B!ORNEXGENERALQFTEXAS




                                     : ;ifja~+
                                                            GENERAL

    LPL:pm
HonorableD. C. Crier, p&e 3 (WW585)



APPROVED:

oPlm0N COMMITPEE: ”

J. Arthur Sandlip,Chairman

H. Grady Chandler
Elmer McVey
Edward A. Cazarea
REUEKEDFGR TEZATTCRNEYGEVEFU
BY:
   W. V. Geppert